 Case 3:20-cv-00136-DWD Document 22 Filed 08/04/21 Page 1 of 4 Page ID #74




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BERNARD L. CHERRY,                            )
                                               )
        Petitioner,                            )
                                               )
 vs.                                           )    Case No. 3:20-cv-136-DWD
                                               )
 UNITED STATES OF AMERICA,                     )
                                               )
        Respondent.                            )

                               MEMORANDUM & ORDER

DUGAN, District Judge:



pursuant to 28 U.S.C. § 2255. In January 2021, the Court appointed a Federal Public

Defender to represent Cherry and file either an amended petition or a motion to

withdraw. (Doc. 5) In                                         tion to withdraw, stating that

he could find no non-frivolous basis for Che                            Respondent has filed




decision. For the following reasons, Cherry

                                                   extraordinary situations, such as an error

of constitutional or jurisdictional magnitude or where a fundamental defect has occurred

                                                        Blake v. United States, 723 F.3d 870,

                                                     t use § 2255 to relitigate issues decided

on direct appeal. Sandoval v. United States, 574 F.3d 847, 850 (7th Cir. 2009); White v. United
 Case 3:20-cv-00136-DWD Document 22 Filed 08/04/21 Page 2 of 4 Page ID #75




States, 371 F.3d 900, 902 (7th Cir. 2004). Issues not raised on direct appeal are procedurally

defaulted and may not be raised in a § 2255 motion, unless an inmate shows cause for the

default and actual prejudice, or that he is actually innocent of the crimes of which he was

convicted. Allison v. United States, No. 19-cv-349-SPM, 2021 WL 872138, at *10 (S.D. Ill.

Mar. 9, 2021).

       On December 13, 2016, a police officer arrested Cherry after noticing a gun a few

feet away from Cherry. In July 2017, a jury convicted Cherry of unlawful possession of a

firearm by a felon in violation of 18 U.S.C. §§ 922(g)(1) & 924(a)(2). At trial, Cherry

stipulated that he was a felon at the time of his arrest, so the only question for the jury to

decide was whether he possessed a firearm. United States v. Cherry, 921 F.3d 690, 692 (7th

Cir. 2019). Relying on United States v. Jackson, 598 F.3d 340 (7th Cir. 2010), the district court

                                                                            Id. On appeal, the



Cherry. Id.

       Cherry raises two arguments in his § 2255 motion. First, he argues again that the



                                                     argument as it has already been litigated

at trial and on appeal. See White, 371 F.3d at 902. Cherry presents no new facts or law that

would justify a reconsideration of his argument. Therefore, his § 2255 motion is due to be



       Second, Cherry raises an argument ba

Rehaif v. United States, 139 S. Ct. 2191, 2194 (2019), which held that 18 U.S.C. § 922(g)

                                               2
 Case 3:20-cv-00136-DWD Document 22 Filed 08/04/21 Page 3 of 4 Page ID #76




requires that the government prove a defendant knew he was a felon at the time he

possessed a gun. Because Cherry did not raise this argument on direct appeal, it is

procedurally defaulted. And Cherry cannot overcome this default because even if the

Court assumes Cherry has shown cause for his default based on Rehaif, he has not shown

prejudice. There is ample evidence supporting the inference that Cherry knew he was a

felon when he was in possession of the gun. At trial, Cherry stipulated to the fact that he

had been convicted of a felony prior to his arrest. For another, the Presentence Report

prepared by the U.S. Probation Office indicates that Cherry had previously been

convicted of multiple felonies and served more than a year in prison for at least three of

them. The Court finds that any argument that Cherry did not know he was a felon at the

time of his arrest is implausible. See Lacey v. United States, No. 19-cv-994-SMY, 2020 WL

3129438, at *2 (S.D. Ill. June 12, 2020) (making the same finding for defendant who had

stipulated to his status as a felon and had previously been sentenced to prison for over a

year on three separate occasions). For the same reasons, the Court finds that Cherry has



                                                                                       See

Perrone v. United States, 889 F.3d 898, 906 (7th Cir. 2018). Because Cherry has not shown

prejudice or actual innocence, his § 2255 motion is due to be denied as it relates to his

Rehaif claim.



Withdraw (Doc. 9) is GRANTED;



                                            3
 Case 3:20-cv-00136-DWD Document 22 Filed 08/04/21 Page 4 of 4 Page ID #77




§ 2255 (Doc. 1) is DENIED; and this action is DISMISSED with prejudice. The Clerk of

Court is DIRECTED to enter judgment accordingly.

      SO ORDERED.

      Dated: August 4, 2021


                                                   ______________________________
                                                   DAVID W. DUGAN
                                                   United States District Judge




                                         4
